DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 Response to Arguments
Applicant’s arguments, see pg. 11-12, filed 11/27/2020, with respect to the drawing objection have been fully considered and are persuasive.  The drawing objection has been withdrawn. 
Applicant’s arguments, see pg. 12, filed 11/27/2020, with respect to the 35 U.S.C. §112 (b) have been fully considered and are persuasive.  The 35 U.S.C. §112 (b) has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. §103 rejection of claims claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner has updated the rejection in light of the claims specifically pointing out that Ecton teaches the use of multiple device that can control the motion (acceleration/speed/etc.) of the train in col. 11 lines 10-60.  Furthermore Kimura is used to show a control device that has multiple operating modes where one allows motion and auxiliary control and the other allows just auxiliary control in ¶0042-62.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The Applicant has filed the references cited in the IDS filed 6/1/2018 that were previously omitted and therefore all the references in the IDS filed 6/1/2018 have been considered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 8509964 (Ecton et al.) in view of US 2017/02771178 (Kimura et al.).
With respect to claim 1 
Ecton teaches: A system for enabling and disabling a safety lock mode of a remote control locomotive (see at least Fig 1; #14 and #18; Abstract; and col. 3 lines 45-50 and col. 9-10 lines 65-5), the system comprising:
a machine control unit located on a locomotive to control operation of the locomotive (see at least Fig 1; #10, #12, and #16; and col. 3 lines 44-48);
a primary operator control unit (see at least Fig 1; #14; and col. 44-60) including 
a primary network interface in communication with the machine control unit (see at least Fig 1; #22 and #24; and col. 3 lines 55-65; Discussing processing unit #22 transmitting commands to the railway vehicle #12), and 
a primary input interface configured to receive input commands (see at least Fig 1; #20; and col. 3 lines 55-60), the primary network interface configured to transmit the received input commands to the machine control unit to control movement of the locomotive (see at least Fig 1; #22 and #24; and col. 3 lines 55-65; Discussing processing unit #22 receives commands from input #20 and transmits commands to the railway vehicle #12); and
a secondary operator control unit (see at least Fig 1; #14; and col. 44-60 and col. 11 lines 10-35; Discussing having multiple control devices.) including a secondary network interface in communication with the machine control unit (see at least Fig 1; #22 and #24; and col. 3 lines 55-65 and col. 11 lines 10-35; Discussing processing unit #22 transmitting commands to the railway vehicle #12), and a secondary input interface configured to receive input commands (see at least Fig 1; #20; and col. 3 lines 55-60 and col. 11 lines 10-60;  The examiner notes Ecton teaches the use of multiple control devices #14 that can transfer control to one another.  In other words a primary control device can hand over control to a secondary control device.
the secondary operator control unit is configured to operate in a primary role that includes motion control(see at least Fig 1; #20; and col. 3 lines 55-60 and col. 11 lines 10-60;  The examiner notes Ecton teaches the use of multiple control devices #14 that can transfer control to one another.  In other words a primary control device can hand over control to a secondary control device.) 
the secondary operator control unit is configured to transmit a lock command to the machine control unit to lock the locomotive (see at least Fig 5; #14 and #86; and col. 9-10 lines 65-10; Discussing that the remote control device #14  has a stop switch #86.) .
Ecton does not specifically teach that the secondary control device that is capable of controlling the motion of the train is configured to:
operate in a secondary role that does not include on or more of a direction control, a throttle control, or a brake release control of the locomotive; and
transmit a lock command to the machine control unit to lock the locomotive and thereby inhibit the primary operator control unit from controlling movement of the locomotive in response to receiving a lock command input at the secondary input interface.
However Ecton teaches a third device configured to:
operate in a secondary role that does not include on or more of a direction control, a throttle control, or a brake release control of the Discussing a portable stop switch.); and
transmit a lock command to the machine control unit (see at least Fig 1-4; #18; and col. 4 lines 27-40; Discussing that the portable safety switch #18 is in communication with controller #16.) to lock the locomotive and thereby inhibit the primary operator control unit from controlling movement of the locomotive in response to receiving a lock command input at the secondary input interface (see at least Fig 1-4; #18; col. 4 lines 27-67; Discussing the portable safety switch #18 stops the train and notifies the controller that a stop signal has been sent.).
Since Ecton has does not disclose if the remote control device (14) retains functionality when not the primary controller the difference between Ecton and the current claims is that Ecton teaches a separate device (portable safety switch 18) whereas the claimed invention has one device that can be the primary controller and when not the primary controller retains some functions (ex. an emergency stop button).
However Kimura teaches:
Teaches a portable control terminal that can be used to control the vehicle movement and auxiliary functions in one operating mode and just auxiliary functions in another mode (see at least Fig 1; #1 and #30; and ¶0042-62).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Ecton by allowing the 
With respect to claim 2
Ecton teaches:
wherein the lock command is configured to lock the locomotive from accepting movement commands from the primary operator control unit and inhibit the primary operator control unit from initiating movement of the locomotive (see at least (see at least Fig 1 and 2; #16 and #32; and col. 4 lines 28-35), thereby providing protection for an operator of the secondary operator control unit from unexpected movement of the locomotive commanded by the primary operator control unit (see at least col. 4 lines 25-67; The Examiner notes that since this language is describing why the system is providing certain functions and is not directed to the components of the system or how they work, the language has been interpreted as intended use.) and wherein the primary operator control unit and the secondary operator control unit are each configurable for operation in the primary role that includes motion control and in the secondary role such that the primary and secondary roles of the primary operator control unit and the secondary operator control unit are exchangeable (see at least Fig 1; #20; and col. 3 lines 55-60 and col. 11 The examiner notes Ecton teaches the use of multiple control devices #14 that can transfer control to one another.  In other words a primary control device can hand over control to a secondary control device.).
With respect to claim 3
Ecton teaches:
wherein the secondary operator control unit is configured to transmit an unlock command to the machine control unit to allow movement of the locomotive in response to receiving an unlock command input at the secondary input interface (see at least Fig 1 and 2; #16 and # 34; and col. 4 lines 42-50).
With respect to claim 4
Ecton teaches:
wherein the primary operator control unit is configured to transmit a lock command to the machine control unit to inhibit movement of the locomotive in response to receiving a lock command input at the primary input interface (see at least Fig 5; #86; col. 10 lines 1-7) and wherein the primary operator control unit and the secondary operator control unit are each configurable for operation in the primary role that includes motion control and in the secondary role such that the primary and secondary roles of the primary operator control unit and the secondary operator control unit are exchangeable (see at least Fig 1; #20; and col. 3 lines 55-60 and col. 11 lines 10-60;  The examiner notes Ecton teaches the use of multiple control devices #14 that can transfer control to one another.  In other words a primary control device can hand over control to a secondary control device.).
With respect to claim 5
Ecton teaches:
wherein only the primary operator control unit or the secondary operator control unit that initially locked movement of the locomotive can transmit an unlock command to unlock and allow movement of the locomotive (see at least Fig 1; and #18; and col. 4 lines 28-68; Discussing multiple portable safety switches #18.).
With respect to claim 6
Ecton teaches: wherein the primary operator control unit is configured to: 
disable motion controls of the locomotive while maintaining wireless communication with the machine control unit to allow core non-motion controls of the locomotive, in response to receiving the lock command at the primary input interface (see at least Fig 5; #86; col. 10 lines 1-7); and
in response to a predefined sequence of activations of multiple inputs of the primary input interface during a specified time period, enable motion controls of the locomotive (see at least Fig 4; #10b and #76-80; and col. 7-8 lines 60-10).
With respect to claim 7
Ecton teaches: wherein: 
the motion controls include at least one of a throttle control, a direction control, and a brake release control (see at least Fig 1, 2, and 5; #14 and #20; and col. 3 lines 50-60); and 
the core non-motion controls include at least one of an operator emergency, tilt protection, tilt extend protection, horn operation, bell operation, train brake operation, and penalty operations generated by the locomotive (see at least Fig 1-5; #20 and #84; and col. 9-10 lines 55-10).
With respect to claim 8
Ecton teaches: wherein:
the multiple inputs include a first switch and a second switch located on an opposite side of the primary operator control unit from the first switch; and the predefined sequence of activations includes activation of the first switch and activation of the second switch (see at least Fig 5; #84; and col. 9-10 lines 45-10; Discussing inputs on opposite sides of the controller.  The Examiner further notes it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Ecton by using a predetermined activation sequence of inputs located on both sides of the controller to ensure that the user means to re-enable the motion controls.  Thus making the system safer.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 8509964 (Ecton et al.) in view of US 2017/02771178 (Kimura et al.) as applied to claim 9 above, and further in view of US 2005/0075764 (Horst et al.).
With respect to claim 9
Ecton teaches: wherein: 
the primary operator control unit is configured to transmit a request to disable motion controls of the locomotive (see at least Fig 5; #86; col. 10 lines 1-7); and
the primary operator control unit is configured to transmit a request to enable motion controls of the locomotive (see at least Fig 4; #10b and #76-80; and col. 7-8 lines 60-10)
The combination of Ecton and Kimura does not specifically teach:
the primary input interface of the primary operator control unit includes a turn-key mechanism; 
the primary operator control unit is configured to transmit a request to disable motion controls of the locomotive in response to turning a key in the turn-key mechanism to a first position; and 
the primary operator control unit is configured to transmit a request to enable motion controls of the locomotive in response to turning a key in the turn-key mechanism to a second position.
However Host teaches:
the primary input interface of the primary operator control unit includes a turn-key mechanism; the primary operator control unit is configured to transmit a request to disable motion controls of the locomotive in response to turning a key in the turn-key mechanism to a first position; and the primary operator control unit is configured to transmit a request to enable motion controls of the locomotive in response to Discussing using a key to authenticate the user and not allow control unless there is proper authentication.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Ecton and Kimura to have the primary input interface of the primary operator control unit includes a turn-key mechanism; the primary operator control unit is configured to transmit a request to disable motion controls of the locomotive in response to turning a key in the turn-key mechanism to a first position; and the primary operator control unit is configured to transmit a request to enable motion controls of the locomotive in response to turning a key in the turn-key mechanism to a second position as taught by Host, because doing so would ensure the proper user is using the device.  Thus increasing the security and safety of the system.
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20009/0248220 (Ecton et al.) in view of US 2017/02771178 (Kimura et al.) and US 2005/0125081 (Ota et al.)
With respect to claim 10 
Ecton teaches: A system for enabling and disabling a safety lock mode of a remote control locomotive (see at least Fig 1; #18; Abstract; and ¶0023-24), the system comprising:
a machine control unit located on a locomotive to control operation of the locomotive (see at least Fig 1; #10, #12, and #16; and ¶0023-24);
a primary operator control unit (see at least Fig 1; #14; and col. 44-60) including 
a primary network interface in communication with the machine control unit (see at least Fig 1; #22 and #24; and ¶0023-24; Discussing processing unit #22 transmitting commands to the railway vehicle #12), and 
a primary input interface configured to receive input commands (see at least Fig 1; #20; and ¶0023-24), the primary network interface configured to transmit the received input commands to the machine control unit to control movement of the locomotive (see at least Fig 1; #22 and #24; and ¶0023-24; Discussing processing unit #22 receives commands from input #20 and transmits commands to the railway vehicle #12); and
a secondary operator control unit (see at least Fig 1; #14; and col. 44-60 and col. 11 lines 10-35; Discussing having multiple control devices.) including 
a secondary network interface in communication with the machine control unit (see at least Fig 1; #22 and #24; and col. 3 lines 55-65 and col. 11 lines 10-35; Discussing processing unit #22 transmitting commands to the railway vehicle #12), and 
a secondary input interface configured to receive input commands (see at least Fig 1; #20; and col. 3 lines 55-60 and col. 11 lines 10-60;  The examiner notes Ecton teaches the use of multiple control devices #14 that can transfer control to one another.  In other words a primary control device can hand over control to a secondary control device.)
a lock setting where both the primary operator control unit and the secondary operator control unit are allowed to lock movement of the locomotive (see at least Fig 1 and 2; #18, #22, #24, and #32; and ¶0023-24 and ¶0028; Discussing that both emote devices #18 and #22 can stop the locomotive.); and
wherein the primary operator control unit and the secondary operator control unit are each configurable for operation in the primary role that includes motion control and in the secondary role such that the primary and secondary roles of the primary operator control unit and the secondary operator control unit are exchangeable (see at least Fig 1; #20; and col. 3 lines 55-60 and col. 11 lines 10-60;  The examiner notes Ecton teaches the use of multiple control devices #14 that can transfer control to one another.  In other words a primary control device can hand over control to a secondary control device.).
Since Ecton has does not disclose if the remote control device (14) retains functionality when not the primary controller the difference between Ecton and the current claims is that Ecton teaches a separate device (portable safety switch 18) whereas the claimed invention has one device that can be the primary controller and when not the primary controller retains some functions (ex. an emergency stop button).
However Kimura teaches:
Teaches a portable control terminal that can be used to control the vehicle movement and auxiliary functions in one operating mode and just auxiliary functions in another mode (see at least Fig 1; #1 and #30; and ¶0042-62).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Ecton by allowing the system to maintain auxiliary functions control when not being used as the main controller as taught by Kimura because doing so would allow a user to operate auxiliary functions.  Thus allowing a user to open doors/adjust the air-conditioning/change the lights when not in control of the train and therefore making the system easier to use.
The combination of Ecton and Kimura does not specifically teach:
wherein the system is configurable between a first lock setting where only the primary operator control unit is allowed to lock movement of the locomotive, a second lock setting where only the secondary operator control unit is allowed to lock movement of the locomotive, 
However Ota teaches not allowing remote controls to control the apparatus that a certain distance away from the apparatus when another remote control is closer (see at least Fig 16; #10 and #20A-B; and ¶0170).  Therefore Ota teaches:
wherein the system is configurable between a first lock setting where only the primary operator control unit is allowed to lock movement When the primary unit is closest it would be able to control the machine), a second lock setting where only the secondary operator control unit is allowed to lock movement of the locomotive (see at least Fig 16; #10 and #20A-B ; and ¶0170 and ¶0190-192; When the secondary unit is closer it would be able to control (within the limits allowed) the machine).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Ecton and Kimura having the system be configurable between different modes where only the primary controller can control the device in one mode and only the secondary device can control the device in another mode as taught by Ota because doing so would prevent a controller that is not near the apparatus from controlling it (see Ota ¶0170). Thus increasing the safety of the system.
The Examiner further notes that claim limitation “wherein the system is configurable between a first lock setting where only the primary operator control unit is allowed to lock movement of the locomotive, a second lock setting where only the secondary operator control unit is allowed to lock movement of the locomotive, or a third lock setting where both the primary operator control unit and the secondary operator control unit are allowed to lock movement of the locomotive” is only briefly mentioned in the specification and therefore any device that turns off a controller would read on this limitation.  In other words if a system has a primary and secondary controller when the primary controller is turned off or too far away to communicate only the secondary controller would be allowed to lock the movement and vice versa, but if both controllers are on and in range, both controllers would be able to lock movement. 
With respect to claim 11:
Ecton teaches:
Wherein only the primary operator control unit or the secondary operator control unit that initially locked movement of the locomotive can transmit an unlock command to unlock and allow movement of the locomotive (see at least Fig 1-5; #18 and #86; and col 4 lines 28-67)  
Ecton does not specifically teach:
wherein the machine control unit includes a memory configured to store a currently configured one of the first lock setting, the second lock setting and the third lock setting.
However Ota teaches:
wherein the machine control unit includes a memory configured to store a currently configured one of the first lock setting, the second lock setting and the third lock setting (see at least Fig 16; #10 and #20A-B ; and ¶0170-171 and ¶0190-192; Discussing that the apparatus determines the distance to a remote and distance remotes can perform operations.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Ecton by having the machine control unit includes a memory configured to store a currently configured one of the first lock setting, the second lock setting and the third lock setting as taught by Ota because doing so would prevent a controller that is not 
With respect to claim 12
As best understood Ecton does not specifically teach:
wherein the machine control unit is configured to store the currently configured lock setting in a binary configuration file in the memory of the machine control unit 
However Ota teaches:
wherein the machine control unit is configured to store the currently configured lock setting in a binary configuration file in the memory of the machine control unit (see at least Fig 16; #10; and ¶-190-193; Discussing storing settings in the main body apparatus #10. As best understood by the Examiner a binary configuration file would be any file on a standard computer, because all computer files on normal computers are binary and all files store setting for certain parts of the computer.)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Ecton by having the machine control unit is configured to store the currently configured lock setting in a binary configuration file in the memory of the machine control unit as taught by Ota because doing so would allow the system to determine what controller should be controlling the apparatus and thus prevent the controller that is not near the apparatus from controlling it (see Ota ¶0170). Thus increasing the safety of the system.
With respect to claim 13
Ecton does not specifically teach:
wherein the machine control unit is configured to transmit the currently configured lock setting to the primary operator control unit when the primary operator control unit is paired with the machine control unit, and to transmit the currently configured lock setting to the secondary operator control unit when the secondary operator control unit is paired with the machine control unit.
However Ota teaches:
wherein the machine control unit is configured to transmit the currently configured lock setting to the primary operator control unit when the primary operator control unit is paired with the machine control unit (see at least Fig 2B; #S2f; and ¶0063 and ¶0071-72), and to transmit the currently configured lock setting to the secondary operator control unit when the secondary operator control unit is paired with the machine control unit (see at least Fig 2B; #S2f; and ¶0063 and ¶0071-72).
Therefor it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Ecton by having the machine control unit is configured to transmit the currently configured lock setting to the primary operator control unit when the primary operator control unit is paired with the machine control unit, and to transmit the currently configured lock setting to the secondary operator control unit when the secondary operator control unit is paired with the machine control unit as taught by Ota because 
With respect to claim 14
Ecton does not specifically teach:
wherein a currently configured one of the first lock setting, the second lock setting and the third lock setting is stored in a memory of the primary operator control unit and a memory of the secondary operator control unit.
However Ota teaches:
wherein a currently configured one of the first lock setting, the second lock setting and the third lock setting is stored in a memory of the primary operator control unit and a memory of the secondary operator control unit (see at least Fig 1; #22 and #23; and ¶0059).
Therefor it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Ecton by having a currently configured one of the first lock setting, the second lock setting and the third lock setting is stored in a memory of the primary operator control unit and a memory of the secondary operator control unit as taught by Ota because doing so would ensure that the remotes are in the same state (¶0071-72).  Thus making sure there are not conflicting commands and making the system safer.
With respect to claim 15
Ecton does not specifically teach:	
wherein the currently configured lock setting is not exchanged with the machine control unit when the primary operator control unit is paired with the machine control unit and when the secondary operator control unit is paired with the machine control unit.
However Ota teaches:
wherein the currently configured lock setting is not exchanged with the machine control unit when the primary operator control unit is paired with the machine control unit and when the secondary operator control unit is paired with the machine control unit (see at least Fig 2A; S2 and ¶0062; Discussing in normal operation the second control does not need to transmit its setting information to the main body.).
Therefor it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Ecton by having a currently configured lock setting is not exchanged with the machine control unit when the primary operator control unit is paired with the machine control unit and when the secondary operator control unit is paired with the machine control unit as taught by Ota because doing so would ensure that the remotes are in the same state (¶0071-72).  Thus making sure there are not conflicting commands and making the system safer.
With respect to claim 16
Ecton teaches: A system for enabling and disabling a safety lock mode of a remote control locomotive, (see at least Fig 1; #14 and #18; Abstract; and col. 3 lines 45-50 and col. 9-10 lines 65-5), the system comprising:
a machine control unit located on a locomotive to control operation of the locomotive (see at least Fig 1; #10, #12, and #16; and col. 3 lines 35-65), 
at first and second operator control units (see at least Fig 1; #14; and ¶0023-24) each including a network interface in communication with the machine control unit (see at least Fig 1; #22 and #24; and col. 3 lines 35-65; Discussing processing unit #22 transmitting commands to the railway vehicle #12), and an input interface configured to receive input commands (see at least Fig 1; #20; and col. 3 lines 35-65), each of the first and second operator control units configurable for operation in a primary role that includes motion control and in a secondary role that does not include one or more of a direction control, a throttle control, or a brake release control of the locomotive (see at least Fig 1; #20; and col. 3 lines 55-60 and col. 11 lines 10-60; The examiner notes Ecton teaches the use of multiple control devices #14 that can transfer control to one another.  In other words a primary control device can hand over control to a secondary control device.), whereby the primary and secondary roles of the first and second operator control units are exchangeable (see at least Fig 1; #20; and col. 3 lines 55-60 and col. 11 lines 10-60; The examiner notes Ecton teaches the use of multiple control devices #14 that can transfer control to one another.  In other words a primary control device can hand over control to a secondary control device.
wherein the network interface of each of the first and second operator control units (#14) is configured to transmit a lock status to the machine control unit in a radio frequency telegram (see at least Fig 1-5; #24 and #86; and col. 3 lines 55-65 and col 9-10 lines 65-10) to lock the locomotive and inhibit movement of the locomotive (see at least Fig 5; #86; and col 9-10 lines 65-10), the lock status indicative of whether a lock command input has been received at the input interface of the first or second operator control unit (see at least Fig 1; #14, #16, and #18; and col. 4 lines 25-67; Discussing notifying the controller of the status of the safety switch.)
Since Ecton has does not disclose if the remote control device (14) retains functionality when not the primary controller the difference between Ecton and the current claims is that Ecton teaches a separate device (portable safety switch 18) whereas the claimed invention has one device that can be the primary controller and when not the primary controller retains some functions (ex. an emergency stop button).
However Kimura teaches:
Teaches a portable control terminal that can be used to control the vehicle movement and auxiliary functions in one operating mode and just auxiliary functions in another mode (see at least Fig 1; #1 and #30; and ¶0042-62).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Ecton by allowing the 
The combination Ecton and Kimura does not specifically teach:
the machine control unit including a memory configured to log data for operation of the locomotive
However Ota teaches:
the machine control unit including a memory configured to log data for operation of the locomotive (see at least Fig 1; #13; and ¶0058)
Therefor it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Ecton by having the machine control unit including a memory configured to log data for operation of the locomotive as taught by Ota because doing so would allow the machine controller to send the state to other remotes to ensure that the remotes are in the same state (¶0071-72).  Thus making sure there are not conflicting commands and making the system safer.
With respect to claim 17
Ecton does not specifically teach:
the memory of the machine control unit includes an archive record; and the machine control unit is configured to log a state of the received 
However Ota teaches:
the memory of the machine control unit includes an archive record (see at least Fig 1; #13; and ¶0058); and the machine control unit is configured to log a state of the received lock status in the archive record stored in the memory of the machine control unit (see at least Fig 1; #13; and ¶0058; See Ecton with regard to lock status.).
Therefor it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Ecton by having the memory of the machine control unit includes an archive record; and the machine control unit is configured to log a state of the received lock status in the archive record stored in the memory of the machine control unit as taught by Ota because doing so would allow the machine controller to send the state to other remotes to ensure that the remotes are in the same state (¶0071-72).  Thus making sure there are not conflicting commands and making the system safer.
With respect to claim 18
Ecton teaches: wherein: 
the machine control unit is configured to inhibit movement of the locomotive when the lock status logged in the archive record indicates a lock command input was received at the input interface of the first or second operator control unit (see at least Fig 5; #14 and #86; and col. 9-10 lines 45-7).
With respect to claim 19
Ecton teaches:
wherein the machine control unit is configured to transmit a lock status to the first or second operator control unit (see at least Fig 5; #14 and #86; and ¶0044-46).
With respect to claim 20
Ecton teaches: wherein the operator control unit is configured to: 
disable motion controls of the locomotive while maintaining wireless communication with the machine control unit to allow core non-motion controls of the locomotive, in response to receiving the lock command at the input interface (see at least Fig 5; #14; and ¶0044-46); and 
in response to a predefined sequence of activations of multiple inputs of the input interface during a specified time period, enable motion controls of the locomotive (see at least Fig 4; #10b and #76-80; and ¶0037-39 and ¶0043).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665